Russell, J.
1. Though a carrier is not required to deliver the goods until its lawful charges have been paid or tendered, still if it refuses to deliver the goods unless the plaintiff will pay an unlawful and extortionate charge, under such circumstances as to make it clear that a tender of the lawful charges would be refused, the shipper is excused from producing the actual money and offering it before treating the carrier’s refusal to deliver as a breach of its contract of carriage or a conversion of the goods.
2. The defendant having denied that the goods were worth the amount claimed by the plaintiff, and the evidence on this point being in conflict, the court erred in instructing the jury that in the event they found for the plaintiff, they should find for the full amount claimed.
3. Apart from the error dealt with in the second paragraph above, no other reason for reversing the judgment appears.

Judgment reversed.

Appeal; from Bichmond superior court — Judge Hammond. July 2,1910.
J oseph B. & Bryan Gumming, J ames M. Hull Jr., for plaintiff in error.
Pierce Brothers, contra.